DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 10/18/2021 has been entered.  Claim 18 has been added.  

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saccomanno (US 2010/0202128).

In regards to claim 14, Saccomanno discloses in Figures 1, 13, and 19B, a building lighting system for buildings with a windowpane (see Fig. 19B application), the lighting system (see Figs. 1 and 13) comprising: at least one light (20) mounted on an interior side of the windowpane (10), where 

In regards to claim 15, Saccomanno discloses in Figures 1, 13, and 19B, the ultraviolet light is between 300 and 400 nm in wavelength (UV greater than 320nm, Par. [0020], thus meeting this limitation).

In regards to claim 17, Saccomanno discloses in Figures 1, 13, and 19B, the window pane has a non-transparent backing (reflective, Par. [0012, 0086, 0098], fluorescent, EF1).

In regards to claim 18, Saccomanno discloses in Figures 1, 13, and 19B, a building lighting system for buildings with a windowpane (see Fig. 19B application), the lighting system (see Figs. 1 and 13) comprising: at least one light (20) mounted on an interior side of the windowpane (10), where illumination from the light (20) comprises ultraviolet light (Par. [0020]) and the at least one light flashes at a pre-determined frequency (Par. [0026]) on a fluorescent translucent design (EF1, Par. [0050]) applied to the interior side of the windowpane (see Fig. 13), where the ultraviolet light is shifted by the fluorescent translucent design (EF1) to light visible to humans exterior to the windowpane (Par. [0020, 0022, 0050], noting that EF1 being ink from a fluorescent marker (Par. [0050]) would render visible light for humans on both interior and exterior sides of the window, additionally noting that Fig. 13 provides for “Examples of various extraction features/techniques” thus not limited to that which is shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno.
In regards to claim 16, Saccomanno teaches, “The LEDs can be flashed on-and-off in order to act, in part or in full, as a communication medium via extraction patterns on the window” Par. [0026] but fails to disclose or fairly suggest the pre-determined frequency is between 1 and 3 Hz.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to optimize the frequency of the flash rate of the lighting device of Saccomanno in order to “attract attention within a single window, or may be coordinated between an array of windows e.g., mall storefronts or the facade of a high-rise or be otherwise disposed on the window(s)” (Par. [0025]). Determining the optimal frequency for such a purpose would have flown naturally to one of ordinary skill.  

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of Claims 14, 15, 17, and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saccomanno, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically a fluorescent translucent design applied to the interior side of the windowpane.



    PNG
    media_image1.png
    789
    489
    media_image1.png
    Greyscale
[Annotated Fig. 13]
The applicant is respectfully advised that in considering the disclosure of a reference, it is proper to consider not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/               Primary Examiner, Art Unit 2896